Citation Nr: 1043900	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of multiple 
excisions of a recurrent giant cell tumor of the left hand and 
wrist, to include as due to in-service exposure to herbicides, to 
include Agent Orange.       

2.  Entitlement to service connection for a bilateral lung 
disease, to include as due to in-service exposure to herbicides 
(including Agent Orange) or as secondary to a recurrent giant 
cell tumor of the left hand and wrist.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.                 

In June 2007 and November 2008, the Board remanded this case for 
additional development.  The Board subsequently sought an opinion 
from the Veterans Health Administration (VHA) in June 2010.  See 
38 C.F.R. § 20.901.  Pursuant to this request, the Board received 
a VHA opinion dated in August 2010 and it has been associated 
with the claims file.  The Board finds that the claims are now 
ripe for adjudication upon the merits.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the 
Vietnam era, and he is presumed to have been exposed to Agent 
Orange or other herbicide agents during that time.

2.  There is competent medical evidence of a nexus between the 
Veteran's residuals of multiple excisions of a recurrent giant 
cell tumor (GCT) of the left hand and wrist, and his in-service 
exposure to Agent Orange.  

3.  The relevant competent evidence is in relative equipoise as 
to whether there is a relationship between the Veteran's 
bilateral lung disease and his service-connected recurrent GCT of 
the left hand and wrist.   





CONCLUSIONS OF LAW

1.  Service connection for residuals of multiple excisions of a 
recurrent GCT of the left hand and wrist, as secondary to in-
service Agent Orange exposure, is warranted. 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Given that service connection for residuals of a recurrent 
GCT of the left hand and wrist has been granted in this decision, 
and with application of the doctrine of reasonable doubt, the 
Veteran's bilateral lung disease is secondary to his service-
connected residuals of a recurrent GCT of the left hand and 
wrist.  38 U.S.C.A. §§ 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim for service connection for 
residuals of multiple excisions of a recurrent GCT of the left 
hand and wrist, as due to in-service exposure to herbicides, to 
include Agent Orange.  In addition, as the decision of the Board 
herein grants service connection for recurrent GCT of the left 
hand and wrist, the Board notes that there is also sufficient 
evidence of record to grant the Veteran's claim for service 
connection for a bilateral lung disease, as secondary to the 
service-connected GCT of the left hand and wrist.  Therefore, no 
further development is needed with regard to these issues.



II. Pertinent Laws and Regulations

Service Connection-general criteria

Generally, service connection is warranted where the evidence of 
record establishes that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Further, if 
a condition noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303. Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.  For certain chronic 
disorders, to include malignant tumor (cancer), service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service-
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due to 
or the result of a service-connected disease or injury, it too 
shall be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service connection 
on the basis of the aggravation of a nonservice- connected 
disorder by service-connected disability.  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice- connected disease 
or injury must be established by medical evidence created before 
the onset of aggravation.  However, given the possibility that 
these changes could potentially be interpreted as substantive, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 C.F.R. § 
3.310 that was in effect before the change, which arguably favors 
the claimant.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

Agent Orange-criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed in 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a) (6) (iii).  As the veteran had the 
prerequisite RVN military service, is exposure to AO is, 
therefore, presumed.  Id.   

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of § 
3.307(d) are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; type II diabetes; Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; 
Respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes the following: Adult 
fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular and 
epithelioid malignant schwannomas; Malignant mesenchymoma; 
Malignant granular cell tumor; Alveolar soft part sarcoma; 
Epithelioid sarcoma; Clear cell sarcoma of tendons and 
aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and 
infantile fibrosarcoma; Malignant ganglioneuroma.  38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a) (6) (ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, presumption is not the sole 
method for showing causation in establishing a claim for service 
connection as due to herbicide exposure.


III. Factual Background

The Veteran's service records show that he served on active duty 
from August 1965 to August 1969, including service in the 
Republic of Vietnam from June 1967 to April 1968.    

The Veteran's service treatment records are negative for any 
complaints or findings of a giant cell tumor of the left hand and 
wrist, and/or lung disease.  The records reflect that in August 
1969, the Veteran underwent a separation examination.  At that 
time, the Veteran's hands and lungs were clinically evaluated as 
"normal."  

Private medical records show that in November 1991, the Veteran 
was diagnosed with a GCT of the left distal radius.  In an 
accompanying pathology report, the Veteran was diagnosed with GCT 
of the bone, left forearm.  This report contains no opinion as to 
whether the Veteran's GCT was benign or malignant.

In private medical records, dated in February 1993, it was 
indicated that the Veteran had recurrent GCT of the left wrist in 
the soft tissue for which he underwent an excision.  It was also 
confirmed that the Veteran had undergone previous excisions for 
the same disorder.

In a February 1993 surgical pathology report, a clinician 
discussed the Veteran's left wrist tumor specimens and diagnosed 
the Veteran with upper extremity, left wrist, partial excision, 
giant cell tumor, vascular invasion.  The clinician gave no 
opinion with respect to the malignancy of the tumor.

In April 1993 private medical notes, it was reported that the 
Veteran had recurrent GCT of the left wrist in addition to a new 
lung mass or pulmonary nodules.  According to additional progress 
notes, questions were raised as to whether the Veteran's GCT was 
malignant in nature and, if so, was it the primary source; and 
whether the Veteran's lung mass was malignant and, if so, whether 
it was metastasis (i.e., whether a malignant tumor in the left 
wrist and hand region had metastasized to the lung).

In another April 1993 private medical record, a clinician stated 
that his "first impression" was that the Veteran had a possible 
metastasizing giant cell tumor.  According to the clinician, "on 
first blush it appear[ed] that [the Veteran's] tumor ha[d] 
demonstrated malignant potential."  The clinician further 
commented, however, that medical literature had disclosed 
evidence of benign metastasis from GCT in some cases.

Additional private medical records show that in April 1993, it 
was noted that oncology was to be consulted for chemotherapy and 
that the Veteran's 1991 GCT had been benign.  In another record, 
a clinician stated that the Veteran had a metastatic GCT, which 
"was initially [diagnosed] as benign, but at present [was] 
clinically behaving like a malignant tumor."  This clinician 
further commented that GCTs may undergo sarcomateous 
transformation after multiple recurrences in 8 percent to 22 
percent of cases, and in such a case, the tumor was then treated 
as a sarcoma.

In an April 1993 pathology report, a physician noted that the 
Veteran's right lung biopsy and left wrist tumor specimens were 
examined.  The physician diagnosed the Veteran with GCT, right 
lung, of the bone (metastatic) and recurrent GCT, upper 
extremity, left wrist.  Again, however, the pathologist offered 
no opinion as to the malignancy of the tumors.

Pursuant to a November 2008 Board remand, VA submitted this case 
to a private oncologist, M.C.A., M.D., and requested that she 
answer the following questions: (1) was it at least as likely as 
not (50 percent or greater) that the Veteran's left upper 
extremity GCTs originated in the tendon sheath?; (2) was it at 
least as likely as not (50 percent or greater probability) that 
the Veteran's GCTs of the upper left extremity and bilateral 
lungs were malignant?; and (3) was it at least as likely as not 
(50 percent or greater probability) that the Veteran's GCTs of 
the left upper extremity caused or aggravated his GCT of the 
lungs?      

In a medical statement from Dr. M.C.A., dated in October 2009, 
Dr. A. responded to the aforementioned questions.  In regard to 
the first question of whether the Veteran's left upper extremity 
GCTs originated in the tendon sheath, Dr. A. stated that the 
pathology report did not clearly state that the GCTs originated 
in the tendon sheath.  With respect to the second question of 
whether the Veteran's GCTs of the upper left extremity and 
bilateral lungs were malignant, Dr. A. opined that because the 
Veteran's GCTs presented with local recurrence twice, they were 
exhibiting malignant behavior.  However, Dr. A. noted that her 
opinion was "purely speculative."  She reported that the 
presence of GCT in the lungs proven by biopsy indicated spread to 
the lungs.  According to Dr. A., review of literature indicated 
that those could be benign metastases.  It was Dr. A.'s opinion 
that the only way to assess malignant behavior was to determine 
the natural history of the metastases.  In regard to the third 
question of whether it was as likely as not that the Veteran's 
GCTs of the left upper extremity caused or aggravated his GCT of 
the lungs, Dr. A. stated that according to the available 
information, it was likely.      

In June 2010, the Board requested an expert medical opinion from 
an oncologist with the VHA.  Given that soft tissue sarcoma was a 
presumptive disease, and that the term "soft tissue sarcoma" 
included malignant giant cell tumor of tendon sheath, the VHA 
physician was asked to provide an opinion on whether it was at 
least as likely as not (50 percent or greater probability) that 
the Veteran's recurrent GTCs of the left hand and wrist 
represented a soft tissue sarcoma?  The VHA physician was also 
requested to provide an opinion as to whether the Veteran's GCTs 
of the left upper extremity and bilateral lungs were benign or 
malignant?  

In August 2010, a VHA opinion from T.K., M.D., a VA oncologist, 
was received by the Board.  Dr. K. stated that the Veteran had 
been diagnosed with giant cell tumor following excision of a left 
wrist mass in October 1991.  A recurrence at that site was 
resected again in October 1992.  A further resection at that 
site, together with a lung lesion, was done in February 1993.  
Additional lung nodules were noted on the chest CT scan as well.  
According to Dr. K., the histology for the last recurrence both 
at the primary and the resected sites showed giant cell tumor 
with vascular invasion.  However, there was no mention of 
mitoticrates or the grade of the tumor.  The grade of soft tissue 
growth was the single most important determinant of the biology 
(benign versus malignant) nature of that tumor.  Furthermore, the 
absolute determination of malignant features could be limited by 
sampling issues.  As noted by the oncologist provider at the time 
of the metastectomy, as well as by additional reviewers of this 
case, systemic metastasis though anecdotal had been well 
described in the literature in a setting of giant cell tumor that 
was histologically not determined to be malignant by established 
criteria.  The time interval to metastasis ranged from zero to 10 
years, with a mean of three to four years.  The local recurrence 
rate for tumors that metastasized was quite high.  Thus, it was 
clearly an aggressive tumor with tumor related mortality rates 
reported at 16 percent.  Dr. K. stated that he would argue that 
that relatively uncommon tumor could develop an aggressive 
biology with metastasizing potential and in those situations had 
often a malignant nature and clinical outcome.  According to Dr. 
K., that entity in a setting of metastasis was as likely 
malignant as not and should carry the possibility for causal 
relationship to Agent Orange as determined for other soft tissue 
neoplasm.              


IV. Analysis

In this case, the Veteran states that while he was serving in 
Vietnam, he was exposed to Agent Orange.  The Veteran maintains 
that due to his in-service Agent Orange exposure, he later 
developed a recurrent GCT in his left wrist and that he had to 
undergo numerous surgeries of the left hand.  In addition, the 
Veteran reports that after his first left upper extremity 
surgery, he began to experience shortness of breath and was 
subsequently diagnosed with a tumor of the lungs.  The Veteran 
contends that his bilateral lung disease is either secondary to 
his in-service Agent Orange exposure, or in the alternative, is 
secondary to his GCT of the left hand and wrist.           

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for residuals of 
multiple excisions of a recurrent GCT of the left hand and wrist 
is warranted.  Initially, it is noted that the Veteran's service 
records confirm that the Veteran's period of service from August 
1965 to August 1968 included active duty in Vietnam from June 
1967 to April 1968.  Therefore, the Veteran is presumed to have 
been exposed to herbicides in service. 38 U.S.C.A. § 1116(f).           

Soft tissue sarcoma is among the diseases listed under 38 C.F.R. 
§ 3.309(e) for which service connection may be presumed as a 
consequence of exposure to Agent Orange under 38 U.S.C.A. § 1116 
and 38 C.F.R. §§ 3.307 (a) (6) and 3.309(e).  The soft-tissue 
sarcomas to which the presumption applies are limited to a list 
which specifically includes malignant giant cell tumor of tendon 
sheath.  In this regard, the Board recognizes that the evidence 
of record shows that the Veteran has been diagnosed with 
recurrent GCT of the soft tissue and the bone of the left wrist.  
However, as noted in the June 2007 Board remand, in regard to the 
question as to whether the Veteran's GCT's were benign or 
malignant, the evidence was unclear.  While the available 
pathology reports did not expressly indicate that the Veteran's 
GCTs were cancerous, they also did not indicate that those 
abnormalities were benign.  That fact, coupled with the fact that 
numerous clinicians intimated that the Veteran's GCTs of the left 
wrist were "clinically behaving like a malignant tumor" or 
exhibited "malignant potential," left the Board to question the 
nature of those recurring GCTs.  Thus, in June 2007, and again in 
November 2008, the Board remanded this case.  In an October 2009 
medical statement from Dr. A., she opined that because the 
Veteran's GCTs presented with local recurrence twice, they were 
exhibiting malignant behavior.  However, Dr. A. noted that her 
opinion was "purely speculative."  In this regard, the Board 
notes that a finding of service connection may not be based on a 
resort to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2010).     

Nevertheless, in the August 2010 VHA opinion from Dr. K., he 
opined that it was as likely as not that the Veteran's GCTs were 
malignant.  Therefore, the Board finds that the Veteran's GCTs of 
the left hand and wrist were malignant.  However, in regard to 
the question as to whether the Veteran's left upper extremity 
GCTs originated in the tendon sheath, the Board observes that in 
the October 2009 medical statement from Dr. A., she reported that 
the pathology report did not clearly state that the GCTs 
originated in the tendon sheath.  Thus, there is no evidence 
showing that the Veteran's malignant GCTs originated in the 
tendon sheath, and, as such, presumptive service connection is 
not warranted under 38 C.F.R. § 3.309(e).  Nevertheless, as 
indicated above, the Veteran is not precluded from establishing 
service connection on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994). 

The Court has held that VA must base its decisions on medical 
evidence.  See Murray v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In this regard, the August 2010 VHA opinion from Dr. K. supports 
the Veteran's contention that his GCTs of the left hand and wrist 
were related to his in-service Agent Orange exposure, and there 
is no contrary opinion of record.  In the August 2010 VHA 
opinion, Dr. K. opined that it was as likely as not that the 
Veteran's GCTs of the left hand and wrist were malignant and 
should carry the possibility for causal relationship to Agent 
Orange.  Thus, Dr. K.'s nexus opinion supports the contended 
causal relationship.

In light of the above, the Board finds that it is at least as 
likely as not that the Veteran's multiple excisions of a 
recurrent GCT of the left hand and wrist, and residuals thereof, 
are related to his in-service exposure to Agent Orange.  With 
application of the benefit of the doubt doctrine, service 
connection for residuals of multiple excisions of a recurrent GCT 
of the left hand and wrist, is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. § 3.102, 3.303.

Given that service connection has been granted for recurrent GCT 
of the left hand and wrist, and granting the Veteran the benefit 
of the doubt, the Board also finds that the Veteran's bilateral 
lung disease is secondary to his service-connected recurrent GCT 
of the left hand and wrist.  See 38 U.S.C.A. § 5107(b) (there 
need not be a preponderance of the evidence in the veteran's 
favor, but only an approximate balance of the positive and 
negative evidence).  

As stated above, the Board finds that the Veteran's GCTs of the 
left hand and wrist were malignant.  In addition, in the August 
2010 VHA opinion, Dr. K. essentially stated that the Veteran's 
malignant GCTs of the left hand and wrist metastasized to his 
lungs.  In this regard, the Board recognizes that presumptive 
service connection is warranted under 38 C.F.R. § 3.309(e) for 
respiratory cancers, including cancer of the lung.  However, VA's 
General Counsel has held that presumptive service connection may 
not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as the 
result of metastasis of a cancer that is not associated with 
herbicide exposure.  See VAOPGCPREC 18-97, published at 62 Fed. 
Reg. 37954 (1997); see also Darby v. Brown, 10 Vet. App. 243 
(1997) (holding that the presumption of service connection for 
lung cancer was rebutted by medical evidence showing that it was 
metastatic and not primary).  Regardless, the Board finds that 
given that the Veteran's service-connected malignant GCTs of the 
left hand and wrist metastasized to his lungs, it follows that 
the Veteran's service-connected GCTs of the left hand and wrist 
caused the Veteran to develop bilateral lung disease.  In this 
regard, in the October 2009 medical statement from Dr. A., in 
response to the question as to whether it was as likely as not 
that the Veteran's GCTs of the left upper extremity caused or 
aggravated his GCT of the lungs, Dr. A. stated that according to 
the available information, it was likely.  Thus, this opinion 
essentially supports the Veteran's contention that his bilateral 
lung disease was caused by his service-connected GCTs of the left 
upper extremity.  The Board also notes that there is no other 
medical evidence of record which specifically refutes the 
Veteran's contention that his bilateral lung disease was caused 
by his service-connected recurrent GCT of the left hand and 
wrist.  Therefore, resolving any doubt in the Veteran's favor, 
the Board finds that service connection for bilateral lung 
disease, as secondary to the service-connected recurrent GCT of 
the left hand and wrist, is warranted.  See 38 C.F.R. § 3.310.     




ORDER

Entitlement to service connection for residuals of multiple 
excisions of a recurrent GCT of the left hand and wrist, as 
secondary to in-service Agent Orange exposure, is granted.  

Entitlement to service connection for a bilateral lung disease, 
as secondary to service-connected recurrent GCT of the left hand 
and wrist, is granted.  





____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


